FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE GIVES INVESTORS COST-EFFECTIVE WAY TO BUY ADDITIONAL HNBC SHARES THROUGH AMENDED DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN HARLEYSVILLE, PA (April 6, 2009) - Harleysville National Corporation (NASDAQ:HNBC) today announced amendments enhancing its Dividend Reinvestment and Stock Purchase Plan (DRIP) designed to provide additional benefits for existing shareholders. Harleysville’s DRIP provides a simple and convenient way for shareholders to buy HNBC shares without paying trading fees or service charges.Shareholders can reinvest all or part of their dividends in additional shares of common stock or make additional cash investments for as little as $100 and up to $100,000 per calendar quarter. Beginning today, existing Harleysville shareholders will also receive a ten percent discount to the market price of HNBC shares on the date such shares are purchased.This ten percent discount to market will be available for all investments made in HNBC shares through the company’s DRIP.This action is part of the Company’s ongoing capital enhancement program. Paul D.
